Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US20170074153).
Regarding claim 10, Kaneko teaches 
determining a first target rate of heat delivery to a vehicle cabin (Figure 1, heater core 16, Figures 6-7, winter mode range of use and heater port opening ratio, 
determining a second target rate of heat delivery to an outside heat exchanger (Figure 1, radiator 15. See Figures 6-7, winter mode of operation and radiator opening ratio, see ¶50. The radiator port opens to a certain degree in order to expel, i.e. deliver, a certain amount of heat and therefore a certain rate of heat delivery);
selecting one or more waste heat exchangers from a plurality of waste heat exchangers (Figure 1, 17-21);
routing a first coolant in a first coolant loop to the selected one or more waste heat exchangers (Figure 1, R3),
routing a first portion of a second coolant in a second coolant loop to the vehicle cabin (Figure 1, R2);
routing a second portion of the second coolant in the second coolant loop to the outside heat exchanger, wherein a ratio of the first portion and the second portion is based on the first target heat rate of delivery and the second target rate of heat delivery (Figure 6, winter mode of operation, where the heater core path is opened and the radiator path is opened proportionally in need of the radiators target rate. The amount of fluid going to the 
Regarding claims 14-15, Kaneko teaches all of the limitations of claim 10, wherein
routing the first portion of the second coolant in the second coolant loop to the vehicle cabin and routing the second portion of the second coolant in the second coolant loop to the outside heat exchanger comprises splitting a flow of the second coolant into the first portion and the second portion via a three way valve (Figure 1, 14), where the first portion is flowed to the vehicle cabin and the second portion is flowed to the outside heat exchanger in parallel (Figure 1, 14, R1 and R2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US20170074153) in view of Enomoto (US20160339761).
Regarding claim 11, Kaneko teaches all of the limitations of claim 10, but does not teach wherein the first and second coolant loops are not fluidically coupled.
However, Enomoto teaches wherein the first and second loops are not fluidically coupled thereby not affecting the heat capacities of the loops (Figure 15, 21 moves fluid to 17, 13 and 19 separately, where 17 and 13 can arbitrarly considered to be a part of the same loop, as with 16 and 15 in Kaneko).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kaneko such that the first and second loops are decoupled in order to ensure that the heating capacity for one loop does not alter or effect the heating capacity needed for the other loop.
Regarding claim 12
However, Enomoto teaches wherein the first coolant loop and the second coolant loop are thermally coupled by a refrigerant loop comprising a gas cooler heat exchanger and an evaporator heat exchanger (Figure 15, 32, 15, 14) in order to improve waste heat removal (¶188).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the loops in Kaneko as modified to be coupled via a heat pump, i.e. gas cooler and evaporator, in order to more effectively transfer heat throughout the system, improve heating capacity, and improve waste heat removal.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 03/22/2021 have been fully considered.
Applicant has argued that R1 and R2 are separate coolant loops and that the radiator and heater core are in separate loops and therefore the claimed routing is not present. 
Claim 10 requires that a second portion of the second coolant in the second coolant loop is routed to the outside heat 
Applicant as argued that none of 17-21 can be considered waste heat exchangers. However, 20 is an oil cooler and 21 is a transmission fluid warmer. Therefore, waste heat from the engine enters either 20 or 21 and exchanges heat therein. Therefore, at least 20 and 21 are waste heat exchangers.
Applicant has argued that Kaneko’s loops are fluidically coupled. This was stated in the rejection of 12/21/2020, but was remedied by the addition of Enomoto. It is clear from the rejection that while “Kaneko” was mistakenly stated as teaching the not-fluidically coupled loops, all citations clearly refer to Enomoto. In other words, Applicant’s argument that the Examiner’s mistake in stating “Kaneko” where “Enomoto” should have been stated renders the rejection incorrect, where all other citations and arguments clearly indicated the modification of Kaneko by Enomoto, is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCHYLER S. SANKS/
Examiner
Art Unit 3763






/MARC E NORMAN/Primary Examiner, Art Unit 3763